Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 3, 8, 13, 15, 16, 35, 36 are amended.  Claims 2, 4-7, 9-12, 17, 20-22, 24, 25, 29-33 are canceled. Claims 18, 19, 23, 26-28, 37-39 are withdrawn. 
Claims 1, 3, 8, 13-16, 34-36 are under consideration. 

Priority
2. A submission of a translation on 10/1/2021 is noted. However, it is not clear if such translation is certified or for what the document is a translation for (See MPEP 213). Applicant’s response submitted 10/1/2021 does not appear to make any reference to it.

Claim Objections
3. (previous objection, withdrawn) Claims 1, 35, 36 were objected to because of informalities.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

4. (new objection) Claims 3, 13, 15 are objected to because of the following informalities: 

As to claim 13, for improved language and consistency with the other claims (such as 8, 14, 15, etc.), the claim should recite “the mutated virus according to claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5. (previous rejection, withdrawn) Claims 1, 3, 8, 13-16, 34-36 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AJA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn. 

6. (previous rejection, withdrawn) Claim 15 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
Applicant contends: the claim has been amended to delete the reference.
In view of applicant’s amendments, the rejection is withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. (new, necessitated by amendment) Claims 3, 13, 14, 15, 16, 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 3, 13, 14, 15, 16, 34-36 as submitted 10/1/2021. 
As indicated in Item #s 8, 9, 12 in the Non-Final Action issued 4/6/2021, the species search as to the instant claims started with influenza virus; NP; influenza A.
As to claims 3, 15, the claims recite “a corresponding amino acid in SEQ ID NO: 6”. SEQ ID NO: 6 recites a nucleotide sequence. It is not clear what is being referred to.
As to claim 13, the claim language of “natural, endogenous UAG stop codons” and their  relationship to the “natural, endogenous stop codons” as recited in claim 1 is not clear. The claim should recite language such as “wherein UAG stop codons of said natural, endogenous stop codons … are mutated… “.

Claim Rejections - 35 USC § 101 
8. (previous rejection, withdrawn) Claims 1, 34-36 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Applicant contends: claim 1 has been amended; the influenza is mutated; the rejection should be withdrawn.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 102 / 103
9. (previous rejection, withdrawn) Claims 1, 3, 16, 34-36 were rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tian et al. (US20110195483; previously cited).
Applicant contends: claim 1 has been amended; Tian et al. does not disclose virus as claimed; Tian et al. relates to a single genetic modification of protein; the invention relates to an innovative live mutated virus and a live attenuated vaccine; there is no disclosure of mutated and attenuated influenza virus as effective; it would be unpredictable that the claimed mutated virus would work and produce an effective vaccine; the invention is highly innovative; the mechanism is described in Exhibit A; the invention is novel and nonobvious.
In view of applicant’s amendments, the rejection is withdrawn. 

Claim Rejections - 35 USC § 103
10. (previous rejection, withdrawn) Claim 8 was rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. as applied to claims 1, 3, 16, 34-36 above, and further in view of Zhang et al. (CN104592364A, cited in the IDS submitted on 6/26/2018 as well as the Restriction Action issued 7/23/2020; see also the specification translation “EPO Translation of CN104592364A”)(2015))(cited in the Restriction Action issued 7/23/2020).
It is noted applicant has not provided arguments as to the instant specific reference.
However, in view of applicant’s amendments and the withdrawal of the rejection above over Tian et al. on which the instant rejection depends, the instant rejection is also withdrawn.

11. (previous rejection, withdrawn) Claim 13 was rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US20110195483)(cited above) as applied to claims 1, 3, 16, 34-36 above and further in view of Lajoie et al. (“Genomically Recoded Organisms Expand Biological Functions,” Science Vol. 342: 357-360 (2013); previously cited).
It is noted applicant has not provided arguments as to the instant specific reference.
However, in view of applicant’s amendments and the withdrawal of the rejection above over Tian et al. on which the instant rejection depends, the instant rejection is also withdrawn.

12. (previous rejection, withdrawn) Claim 14 was rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. as applied to claims 1, 3, 16, 34-36 above, and further in view of Li et al. (CN102964432A; previously cited)(see also the specification translation “EPO Translation of CN102964432A”)(2013); previously cited).
It is noted applicant has not provided arguments as to the instant specific reference.
However, in view of applicant’s amendments and the withdrawal of the rejection above over Tian et al. on which the instant rejection depends, the instant rejection is also withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. (new, necessitated by amendment) Claims 1, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US20110195483; previously cited).
See claims 1, 34-36 as submitted 10/1/2021. 
To reiterate, as indicated in Item #s 8, 9, 12 in the Non-Final Action issued 4/6/2021, the species search as to the instant claims started with influenza virus; NP; influenza A.
See the teachings of Tian et al. in the previous Office Action including as to claims 34-36. Further, including as to amended claim 1, Tian et al. teaches: whole organism with one or more modifications [0010]; including one or more genetic modifications, including five genetic modifications [0011]; incorporation of non-natural amino acids into organisms to produce replication-dependent and/or replication-deficient immunogens to be used in whole organism vaccinations or to produce antibodies to be used in passive immunization [0012]; genetically-modified whole organism such as virus; that can include influenza virus nucleoprotein [0014](as recited in claim 1); influenza virus [0015](as recited in claim 1); wherein any peptide is suitable for incorporation of selected amino acids [0311]; as well as virus as vectors for antigen delivery [0028]; vaccines incorporating one or more non-natural, unnatural, or non-naturally encoded amino acids into one or more sites on the virus or bacterium [00130].
Further, Tian et al. teaches: in certain embodiments, the present invention provides a virus wherein a non-natural amino acid has been incorporated into an essential gene product (as recited in claim 1); in other embodiments of the present invention, a virus has been genetically modified to include a non-natural amino acid in a gene product that is required for replication [0135](as recited in claim 1)(See also Cianci et al. (“Influenza nucleoprotein: promising target for antiviral chemotherapy,” Antiviral Chemistry & Chemotherapy,” 23:77-91 (2013))(See PTO-892: Notice of References Cited) teaching that it is already known in the art that influenza NP is an abundant essential protein, possessing operative and structural functions, and participating in genome organization, nuclear trafficking and RNA transcription and replication (abstract)).
Tian et al. also teaches: introducing a number of selector codons into a desired gene or polynucleotide, e.g., one or more, two or more [0238];  wherein a selector codon includes, e.g., a unique three base codon, a nonsense codon, such as a stop codon, including but not limited to, an amber codon (UAG)(as recited in claim 1), an ochre codon, or an opal codon (UGA), an unnatural codon, a four base (or more) codon, a rare codon, or the like [0238]; it is readily apparent to those of ordinary skill in the art that there is a wide range in the number of selector codons that can be introduced into a desired gene or polynucleotide, including but not limited to, one or more, two or more, three or more, 4, 5, 6, 7, 8, 9, 10 or more in a single polynucleotide encoding the antigen or whole organism [0239]; a stop codon used as a selector codon is an amber codon, UAG, and/or an opal codon, UGA [0240]; multiple selector codons [0313]; wherein translational components can be used to incorporate a selected amino acid in a specific position in response to a selector codon that is recognized by tRNA [0031]; the O-tRNA anticodon loop recognizes the selector codon on the mRNA and incorporates its amino acid, e.g., a selected amino acid, such as an unnatural amino acid, at this site in the polypeptide [0059].
To reiterate, Tian et al. teaches introducing a number of selector codons into a desired gene or polynucleotide, e.g., one or more, two or more [0238]. In view of the breadth of the claim reciting “upstream of a natural endogenous stop codon of the coding nucleic acid”, two possible directions (upstream and downstream; wherein applicant’s own specification acknowledges that such directions are already known to one of skill in the art (“other mutations could be introduced by using nucleotide sequences upstream and downstream of the mutation sites and mutated primers designed according to conventional design knowledge in the art.” [0124])), as well as Tian et al. teaching or suggesting use of multiple selector codons (including but not limited to, one or more, two or more, three or more, 4, 5, 6, 7, 8, 9, 10 or more in a single polynucleotide encoding the antigen or whole organism [0239]), “one or more UAG codons at a position located one or more codons upstream of a natural, endogenous stop codon of the coding nucleic acid” is considered an obvious embodiment to one of ordinary skill in the art in view of the teachings or suggestions of Tian et al. One of ordinary skill in the art would have been motivated and had a reasonable expectation of success in modifying influenza virus wherein a coding nucleic acid of at least one protein of the virus comprises one or more UAG codons at a position located one or more codons upstream of a natural, endogenous stop codon of the coding nucleic acid; wherein the at least one protein is NP, and at the at least one protein in the virus comprises an unnatural amino acid at the position corresponding to the one or more UAG codons (as recited in claim 1).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

			Response to Arguments
Turning to applicant’s arguments as to Tian et al., applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, as to Tian et al., as indicated above, Tian et al. does not just relate to a single genetic modification, rather, that multiple are taught or suggested (including one or more genetic modifications, including five genetic modifications [0011]; use of multiple selector codons (including but not limited to, one or more, two or more, three or more, 4, 5, 6, 7, 8, 9, 10 or more in a single polynucleotide encoding the antigen or whole organism [0239])).
As to other features applicant points to, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

14. (new, necessitated by amendment) Claim 8 was rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. as applied to claims 1, 34-36 above, and further in view of Zhang et al. (CN104592364A, cited in the IDS submitted on 6/26/2018 as well as the Restriction Action issued 7/23/2020; see also the specification translation “EPO Translation of CN104592364A”)(2015))(cited in the Restriction Action issued 7/23/2020).
See claim 8 as submitted 10/1/2021.
See the teachings of Tian et al. above. It is noted that Tian et al. teaches modification for viruses including adenovirus, alphavirus, calicivirus, influenza A virus [0015].
Zhang et al. teaches: site specific mutation and site specific modification of adeno- associated virus; including genetic code expansion technology to introduce unnatural amino acids (p. 1 of translation); including use of Lys-diazirine (formula (I) as pictured in claim 8)(See also Result 18 of 22 of the STIC Structure Search Results in SCORE, teaching RN 1337883-32-5).
One of ordinary skill in the art would have been motivated to use Lys-diazirine as taught by Zhang et al. with the modified influenza virus as taught by Tian et al. Tian et al. teaches site specific modification and unnatural amino acid incorporation for viruses, including for viruses such as adenovirus, alphavirus, calicivirus, influenza A virus, among others, and Zhang et al., which also teaches site specific modification and unnatural amino acid incorporation for viruses, teaches such an unnatural amino acid for incorporation (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for using Lys-diazirine as taught by Zhang et al. with the modified virus as taught by Tian et al. There would have been a reasonable expectation of success given the underlying materials (unnatural amino acids as taught by Zhang et al. and Tian et al.) and methods (site specific mutation and incorporation of unnatural amino acids as taught by Zhang et al. and Tian et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art (See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome)).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

15. (new, necessitated by amendment) Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US20110195483)(cited above) as applied to claims 1, 34-36 above and further in view of Lajoie et al. (“Genomically Recoded Organisms Expand Biological Functions,” Science Vol. 342: 357-360 (2013); previously cited).
See claim 13 as submitted 10/1/2021.
See also the 35 U.S.C. 112(b) rejection above.
See the teachings of Tian et al. above. It is noted that Tian et al. also teaches: genetically modifying bacterium, virus [0014].
Tian et al. does not teach wherein natural, endogenous UAG stop codons of coding sequences of the proteins of the virus are mutated to provide UAA stop codon.
Lajoie et al. teaches: genetically recoded organisms (GRO)(abstract); replacement of UAG (p. 357); replacing UAG stop codons with synonymous UAA stop codons (abstract); such modifications made it possible to reassign UAG as a dedicated codon to genetically encode nonstandard amino acids while avoiding deleterious incorporation at native UAG positions (abstract); transforming UAG from nonsense codon (terminates translation) to a sense codon (incorporates amino acid of choice)(p. 357); UAG[Wingdings font/0xE0]UAA conversions (p. 358); including substituting UAA stop codon in genes terminating with UAG (p. 358).
One of ordinary skill in the art would have been motivated to modify endogenous UAG codon as taught by Lajoie et al. for microorganism as taught by Tian et al. Tian et al. teaches site specific modification of microorganism, and Lajoie et al., which also teaches site specific modification of microorganism, teaches the advantage of expansion of biological function by recoding organisms by steps including replacement of UAG (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for modifying endogenous UAG codon as taught by Lajoie et al. for microorganism as taught by Tian et al. There would have been a reasonable expectation of success given the underlying materials and methods (codon modification in microorganisms as taught by Lajoie et al. and Tian et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
16. D101 as recited in claims 3, 15 is free of the prior art of record.
17. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Huddleston et al. (“The sequence of the nucleoprotein gene of human influenza A virus, strain A/NT/60/68,” Nucleic Acids Research, Vol. 10, No. 3 (1982))(See PTO-892: Notice of References Cited) teaches: wherein NP of influenza code for a basic protein of 498 amino acids (abstract).
18. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648